Citation Nr: 0418973	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to April 1957.  The 
veteran died in December 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appellant and R.H. testified at a Central Office hearing 
in December 2003.  The appellant submitted additional 
evidence at the hearing and waived consideration by the 
agency of original jurisdiction (AOJ).  The appellant was 
also granted a 30-day extension to provide additional 
evidence.

The appellant, through her representative, requested an 
extension of time to obtain additional evidence in December 
2003.  The appellant was granted an extension of time not to 
exceed 90 days in January 2004.

The appellant submitted additional evidence in January 2004, 
April 2004 and May 2004.  She also waived consideration by 
the AOJ for the evidence submitted.

The appellant requested another extension of time to submit 
evidence in May 2004.  The request was granted in June 2004.  
The appellant submitted additional evidence in June 2004 and 
again waived consideration of the evidence by the AOJ.  In 
light of the waivers submitted by the appellant, the Board 
will consider the additional evidence in conducting its 
appellate review.


FINDINGS OF FACT

1.  The veteran was evaluated for suspected bronchitis in 
service.

2.  The veteran died in December 2001.

3.  The immediate cause of the veteran's death was chronic 
obstructive lung disease; another significant condition 
contributing to death, but not resulting in the underlying 
cause, was lung cancer.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  Obstructive lung disease is attributable to the veteran's 
period of military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to April 1957.  A review 
of his service medical records (SMRs) for the first period of 
service reveals that the veteran was treated on several 
occasions for upper respiratory infections (URI) and colds.  

The SMRs for the second period of service show that the 
veteran was evaluated for complaints of a hacking, 
nonproductive cough in April 1956.  Bronchitis was to be 
ruled out.  The veteran was admitted for evaluation in July 
1956.  Bronchitis was suspected but no diagnosis was 
determined.  The veteran was transferred for further 
evaluation at Fitzsimmons Army Hospital in August 1956.  A 
bronchoscopy was determined to be within normal limits.  X-
rays were found to be negative, as were skin tests.  The 
final diagnosis was medical observation for suspected 
bronchitis, no disease found.  The veteran later underwent a 
septectomy in January 1957.  His February 1957 separation 
physical examination was negative for any finding of a 
chronic respiratory disorder.  

The veteran submitted a claim for service connection for 
asthmatic bronchitis and emphysema in January 1967.  He 
included a statement from a private physician who noted that 
he had treated the veteran for chronic asthmatic bronchitis 
and early emphysema; rule out bronchiectasis by history in 
1966.  The physician said that the veteran was totally 
disabled.

The veteran was afforded a VA examination in February 1967.  
One VA examiner provided diagnoses of pulmonary emphysema and 
chronic bronchitis.  He later added a written diagnosis of 
pulmonary emphysema and cited to an abnormal pulmonary 
function test (PFT).

A second VA examiner provided diagnoses of chronic bronchitis 
and emphysema in early February 1967.  He said that the 
veteran appeared be in good general condition at the time, 
even though he was reported to be on Social Security 
disability.  The examiner provided an addendum in late 
February 1967 wherein he said that the veteran did not 
present any objective evidence of lung disease at that time.  
He recommended a period of hospitalization for evaluation.

The veteran was hospitalized at a VA facility for evaluation 
in April 1967.  The summary from that hospitalization noted 
the veteran's work history and history of smoking.  The 
veteran was also noted to have variable orthopnea and 
occasional ankle edema after a long day of standing.  The 
discharge diagnoses were chronic bronchitis that was 
described mainly as asthmatic, perhaps in part secondary to 
industrial exposure, in part to cigarette smoking, and 
pulmonary emphysema secondary to chronic bronchitis.

The veteran submitted a statement from P. Gregory, M.D. in 
December 1967.  Dr. Gregory said that he attended the veteran 
for bronchitis in September 1958 and July 1959.

The veteran was afforded a VA examination in April 1968 for 
purposes of evaluating a claim for nonservice-connected 
disability pension.  The veteran was diagnosed with chronic 
bronchitis and pulmonary emphysema.  There was no discussion 
as to any nexus to military service.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in May 1968.  The veteran was 
rated as 60 percent disabled for chronic bronchitis with 
pulmonary emphysema.

The veteran attempted to reopen his claim for service 
connection several times in the intervening years.  He 
submitted several statements from different physicians in 
support of his claim.  In June 1971 he submitted a statement 
from J. R. Wilson, M.D., who said he had treated the veteran 
for asthmatic bronchitis and emphysema.  Dr. Wilson added 
that the veteran's disorders "apparently" began in service 
as he had symptoms then that had become progressively worse.  
The veteran also submitted a statement from R. Smith, M.D., 
in May 1974.  Dr. Smith said that he treated the veteran for 
asthma in October 1957.  

Also submitted was a statement from J. J. DiCastro, M.D., 
dated in February 1975.  Dr. DiCastro said that he had 
treated the veteran for asthmatic bronchitis for the past two 
years.  He had reviewed the statements from Dr. Gregory and 
Dr. Smith who also treated the veteran for acute asthmatic 
bronchitis in 1957 and 1958, respectively.  He noted that 
this was within two years after the veteran left the service.  
He also noted that the veteran had told him of being 
hospitalized in service for suspected asthmatic bronchitis.  
Dr. DiCastro opined that, since the veteran was being treated 
for this condition so soon after his separation from service, 
the veteran's disability must have been incurred in the 
military service and was service connected.

The veteran also submitted several lay statements from family 
members and friends in March 1972.  The statements attested 
to either taking the veteran for treatment for asthma after 
he came back after service, or noting that he was having 
respiratory problems in 1957.  One statement was from a 
pharmacist from the veteran's hometown, Mr. J.R.S.  Mr. S. 
said that he had known the veteran from school days.  He 
recalled that the veteran came to see him as a friend and a 
customer when he returned after service.  Mr. S. said that 
the veteran was using asthma medication and some 
prescriptions.  He also said that his records did not go back 
to 1957 because the veteran had only recently contacted him 
for a statement.

The veteran was hospitalized at Rome Hospital and Murray 
Memorial Hospital in December 1975 for treatment of right 
lower lobe pneumonia.  Dr. DiCastro was the treating 
physician.  Dr. DiCastro also completed an examination report 
for Housebound Status or Aid and Attendance in April 1976 
wherein he concluded that the veteran was housebound.

Later, in June 1978, Dr. DiCastro completed another Aid and 
Attendance examination report for the veteran.  The veteran 
was able to feed himself but someone else had to prepare the 
food.  The veteran was on oxygen 3-4 times a day and was 
unable to put on his own shoes.

The RO granted entitlement to special monthly pension 
benefits for aid and attendance in July 1978.  This 
determination was later rescinded by the RO in May 1982; 
however, it was awarded again in April 1986.

The appellant submitted a claim for burial benefits in March 
2002.  Included with her submission was a copy of the death 
certificate for the veteran.  The death certificate shows 
that the veteran died in December 2001.  The death 
certificate did not contain any information in regard to the 
cause of death.

The appellant submitted an informal claim for Dependency and 
Indemnification (DIC) benefits in May 2002.  She also 
submitted a number of items of evidence in support of her 
claim, to include duplicate copies of statements from Dr. 
DiCastro and Dr. Gregory.  However, there was a new statement 
from Dr. DiCastro, dated in June 1973 (the RO labeled the 
statement as duplicative although the Board can find no 
evidence of its inclusion in the claims file prior to this 
submission).  Dr. DiCastro reported that he first examined 
the veteran in March 1973 when he saw him in the emergency 
room.  The diagnosis was chronic bronchitis.  Dr. DiCastro 
said that the veteran was unemployable with severe 
disability.  

The appellant also submitted copies of VA records pertaining 
to a period of hospitalization in September 1998.  The 
records were incomplete but did not provide any pertinent 
evidence to link the veteran's respiratory disorders to 
service.

A complete copy of the veteran's death certificate was 
received in August 2002.  The immediate cause of death was 
listed as chronic obstructive lung disease, years in 
duration.  Lung cancer was listed as another significant 
condition that contributed to death but was not related to 
the immediate cause of death.  

The appellant submitted a formal claim for DIC benefits in 
October 2002.  The RO denied her claim in December 2002.  

The appellant and R.H. testified at a hearing in December 
2003.  The appellant testified that she first met the veteran 
when he had just gotten out of the service.  She said that he 
used to cough a lot, to the point where he would black out.  
She said he was treated for asthma and bronchitis all of his 
life.  The veteran was unable to work because of his lung 
problems.  R.H. testified about the veteran's longstanding 
health problems with respiratory disease and inability to 
work for many years until his death.  The appellant also 
testified that she was given a large number of VA medical 
records for the veteran after his death.

The appellant submitted a statement at the hearing and waived 
consideration by the of the statement by the agency of 
original jurisdiction (AOJ).  The appellant noted that the 
veteran was treated for his bronchitis in 1957, soon after 
his separation from the military.  She said she made the 
veteran go to VA for evaluation and treatment in 1967 because 
they had no money for a doctor.  

Subsequent to the hearing, the appellant, through her 
representative, submitted three statements from T. F. Ryan, 
M.D.  Dr. Ryan attempted to provide a nexus opinion between 
the veteran's cause of death and his military service.  
However, he never provided a statement that said the veteran 
had chronic obstructive lung disease in service and that he 
died as a result of the same chronic obstructive lung 
disease.

Finally, the appellant submitted a statement from Dr. 
DiCastro, in June 2004.  Dr. DiCastro provided a review of 
the veteran's military service and evaluation for pulmonary 
symptoms in 1956.  He noted that no specific disease was 
found in service.  He also noted that the veteran was treated 
by Dr. Gregory in 1957 and that the veteran's symptoms 
progressively worsened.  Dr. DiCastro noted that the veteran 
had been denied service connection because of negative 
findings at the time of his discharge and the first medical 
evidence of treatment was nine years after service.  He said 
this conclusion was in error.  He said that, although the 
veteran had no objective findings, he had symptoms of dyspnea 
and cough.  His objective symptoms gradually occurred over 
the years.  He noted that he had followed the veteran for 
many years until the veteran moved to Arizona.  Dr. DiCastro 
said that, he had reviewed the veteran's VA and service 
medical records and the death certificate.  He opined that it 
was more likely than less likely that the veteran's 
obstructive lung disease was related to service and that his 
death was service connected.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2003).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2003).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if a disease or injury is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates a present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

In the present case, the death certificate lists the primary 
cause of death as chronic obstructive lung disease.  Lung 
cancer was listed as a significant condition contributing to 
the veteran's death but not related to the underlying cause.

The veteran's SMRs for his second period of service show that 
he underwent extensive evaluation for a respiratory disorder 
manifested by a hacking cough.  The veteran was hospitalized 
at two facilities to evaluate his symptoms.  Bronchitis was 
suspected but was not found during either period of 
hospitalization.  His separation physical examination report 
did not list any type of respiratory disorder.

The veteran did not submit any treatment records for the 
period 1957 to 1967 during his lifetime.  However, he was 
able to produce statements from two separate physicians who 
said that they had treated him for bronchitis and asthma in 
1957, 1958 and 1959.  The veteran submitted a statement from 
a friend and pharmacist from his hometown area who said the 
veteran was treated with medications for asthma soon after 
service.  

The veteran submitted a number of statements and testified at 
a hearing in September 1974 regarding the continuity of 
symptoms he experienced from 1956 until he was evaluated by 
VA in 1967.  The appellant has submitted several statements 
and testified about the veteran's symptoms from right after 
service until the time he died.

VA examinations from February 1967 diagnosed the veteran with 
chronic bronchitis and pulmonary emphysema.  An April 1967 
hospital evaluation provided similar diagnoses.

Dr. DiCastro first treated the veteran in 1973.  He provided 
a statement in 1975 wherein he noted that Dr. Smith and Dr. 
Gregory had treated the veteran for acute asthmatic 
bronchitis within one year after service.  He opined then 
that, since the veteran was treated for bronchitis so soon 
after service, it must have been incurred during military 
service.  In his June 2004 statement, Dr. DiCastro went 
further by noting the veteran's military history, to include 
the two hospital evaluations and their results.  He also 
noted the treatment provided in 1957-1959.  He reviewed the 
veteran's SMRs and VA records.  He then opined that it was 
more likely than less likely that the veteran's chronic 
obstructive lung disease in 2001 was related to his symptoms 
in service.  He further opined that, since the disease was 
related to service, the veteran's death was also service 
connected.

The Board notes that the veteran's statements and testimony 
and the appellant's written statements and testimony are 
competent evidence of the symptoms exhibited by the veteran 
after service.  See Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994).  They are fully capable of detailing the veteran's 
symptoms of coughing and difficulty breathing.  Such 
observations do not require medical expertise.

The appellant has presented credible objective medical 
evidence that has linked the veteran's postservice 
symptomatology to his chronic obstructive lung disease by way 
of the reports from Dr. DiCastro.  See McCormick v. Gober, 14 
Vet. App. 39, 50 (2000); see also Savage, 10 Vet. App. 495-
97.  Moreover, Dr. DiCastro has provided a direct nexus 
between the veteran's chronic obstructive lung disease and 
his symptoms in service.  This was based on a review of VA 
and military medical records.  

The Board finds that competent medical evidence has been 
presented to support a finding that the veteran's chronic 
obstructive lung disease began during service and was the 
cause of the veteran's death.  Under such circumstances, the 
Board concludes that the evidence supports a grant of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§§ 3.303, 3.312 (2003).


ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



